FILED
                           NOT FOR PUBLICATION                              SEP 4 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RODRICK GORDON DeROCK,                           No. 14-35534

              Plaintiff - Appellant,             D.C. Nos.

  v.                                             1:11-cv-00619-BLW-LMB

SPRINT-NEXTEL; et al.,                           1:12-cv-00024-BLW-LMB

              Defendants - Appellees.            1:12-cv-00168-BLW-LMB

                                                 1:12-cv-00169-BLW-LMB

                                                 1:12-cv-00176-BLW-LMB

                                                 1:12-cv-00177-BLW-LMB

                                                 1:12-cv-00301-BLW-LMB

                                                 1:12-cv-00305-BLW-LMB

                                                 1:12-cv-00316-BLW-LMB

                                                 1:12-cv-00339-BLW-LMB


                                                 MEMORANDUM*




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     Appeal from the United States District Court
                               for the District of Idaho
                      B. Lynn Winmill, Chief Judge, Presiding

                             Submitted August 26, 2014**

Before:        THOMAS, OWENS, and FRIEDLAND, Circuit Judges.

       The motion to proceed in forma pauperis is granted. The Clerk shall amend

the docket to reflect this status.

       Rodrick Gordon DeRock appeals pro se from the district court’s order

denying his requests to proceed in forma pauperis and for permission to file eleven

related actions, as required under a pre-filing order against him. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the determination that a

complaint is frivolous, and for an abuse of discretion the denial of leave to proceed

in forma pauperis. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th

Cir. 1987). We may affirm on any basis supported by the record, O’Loughlin v.

Doe, 920 F.2d 614, 616 (9th Cir. 1990), and we affirm.

       Denial of DeRock’s requests to proceed in forma pauperis was not an abuse

of discretion because the allegations in DeRock’s proposed complaints were either

frivolous or without merit. See Neitzke v. Williams, 490 U.S. 319, 325 (1989)



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          2                                    14-35534
(“[The] term ‘frivolous,’ when applied to a complaint, embraces not only the

inarguable legal conclusion, but also the fanciful factual allegation.”); O’Loughlin,

920 F.2d at 617 (defining “frivolous” as having no arguable basis in fact or law);

Tripati, 821 F.2d at 1370 (“A district court may deny leave to proceed in forma

pauperis at the outset if it appears from the face of the proposed complaint that the

action is frivolous or without merit.”).

       Because we affirm the district court’s denial of in forma pauperis status, we

do not address its denial of permission to file the same actions based on the pre-

filing order.

       We reject as lacking any factual basis DeRock’s conclusory contentions that

the district court judge is covering up crimes being committed against him by

denying him permission to file these eleven related actions.

       DeRock’s motions to submit phone audio recordings are denied.

       AFFIRMED.




                                           3                                   14-35534